                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

ROBERT HILT,                                 )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-02826-JPH-MJD
                                             )
R. FALCONE AUTOMOTIVE INC.,                  )
                                             )
                          Defendant.         )


                                ORDER OF DISMISSAL

      On March 9, 2021, Defendant filed a "Suggestion of Death," providing

notice of Plaintiff's death, dkt. 25, which Plaintiff's counsel later confirmed, see

dkt. 27. If a party to a civil action dies, the action "must be dismissed" if no

motion for substitution has been "made within 90 days after service of a

statement noting the death." Fed. R. Civ. P. 25(a)(1). Because that period has

expired and no motion for substitution has been filed, this action is

DISMISSED without prejudice. See Sydow v. Weyerhaeuser Co., No. 14-CV-

219-WMC, 2015 WL 6962698, at *1 n.2 (W.D. Wis. Nov. 10, 2015). Final

judgment shall issue by separate entry.

SO ORDERED.

Date: 6/21/2021




                                         1
Distribution:

Justin A Allen
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
justin.allen@ogletree.com

Bonnie L. Martin
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
bonnie.martin@ogletree.com

Christopher S. Wolcott
WOLCOTT LAW FIRM LLC
indy2buck@hotmail.com




                                2
